Exhibit 10.28

 

Payments to Directors

 

Directors of the Company are currently compensated on the following basis:

 

(1) Directors who are not officers or employees of the Company or a subsidiary
of the Company (Outside Directors) receive an annual retainer of $45,000, which
is paid each January for the entire year, a fee of $2,000 for each physical
Board or Board Committee meeting attended and a fee of $500 for each telephonic
Board or Board Committee meeting in which they participate. They do not receive
fees for the execution of written consents in lieu of Board meetings or in lieu
of Board committee meetings. They receive reimbursement for their travel and
lodging expenses if they do not live in the area where a meeting is held.

 

(2) Beginning January 1, 2007, the outside directors who chair the Audit
Committee, the Compensation Committee and the Governance and Nominating
Committee receive annual Committee Chair retainers, payable in quarterly
installments. The Audit Committee Chair receives $10,000 and the Compensation
Committee Chair and the Governance and Nominating Committee Chair each receive
$5,000.

 

(3) Pursuant to the provisions of a non-employee director subplan under the
Company’s then active omnibus incentive plan, each Outside Director is
automatically awarded annually non-qualified stock options on 6,000 shares of
Company common stock on the first day of each calendar year in which stock is
traded on the New York Stock Exchange at the NYSE market closing price on that
date unless he or she makes a timely advance election to receive an equivalent
value of restricted stock or restricted stock units in lieu of the 6,000 share
annual formula-based option grant. Shares of restricted stock and RSUs awarded
in lieu of options are awarded at fair market value (NYSE market closing price)
on the date of the annual formula-based option grants. Restricted stock carries
full voting and cash dividend rights from its initial award date. RSUs, while
not issued as shares until a director’s retirement form the Board, carry the
right to dividend equivalents form the award date payable in additional RSUs
which are fully vested when issued but are also not issued as shares until the
director retires. Each of Messrs. Adair, Perry and Lamar Smith and Ms. Buchan
received a 6,000 share stock option on January 2, 2009 at the grant-date fair
market exercise price of $44.89 per share pursuant to a non-employee director
subplan of the 2007 Long-Term Compensation Plan. Messrs. Boren, Ingram, Newton
and Zucconi made timely elections to convert their 2009 annual formula-based
options to RSUs, receiving 1,207 RSUs on January 2, 2009, which fully vested on
July 2, 2009. Mr. Lanier made a timely election to convert his 2009 annual
formula-based options to restricted shares and received 1,207 restricted shares
on January 2, 2009, which fully vested on July 2, 2009.

 

The entire Board may award non-qualified stock options on a non-formula basis to
all or such individual Outside Directors as it selects under the non-employee
director subplan of the 2007 Long-Term Compensation Plan. Such options may be
awarded at such times and for such number of shares as the Board in its
discretion determines. The price of such options will be fixed by the Board at
the fair market value of the stock on the grant date. No stock options were
awarded on a non-formula basis in 2009.

 

Non-employee directors may also complete a timely irrevocable election for a
calendar year and defer annual director compensation (retainers and Board and
Committee meeting fees assuming attendance at all scheduled meetings) pursuant
to the 2007 Plan in 10% increments but not less than 50% of such compensation
into non-qualified stock options, restricted stock or restricted stock units
(RSUs). All such deferred compensation stock options are granted at an exercise
price equal to the fair market value (NYSE market closing price) on a date
selected by the Compensation Committee during January in the calendar year to
which the election relates. Shares of restricted stock and RSUs are awarded at
fair market value (NYSE market closing price) on the same January date selected
by the Compensation Committee for option grants. Such stock options, restricted
stock and RSUs become fully exercisable or fully vested, as the case may be, six
months from their award date. Restricted stock carries full voting and cash
dividend rights from its initial award date. RSUs, while not issued as shares
until a director’s retirement from the Board, carry the right to dividend
equivalents from the award date payable in additional RSUs which are fully
vested when issued but are also not issued as shares until the director’s
retirement. Mr. Perry made a timely election to defer 100% of his respective
2009 annual compensation to RSUs and received 1,571 RSUs on January 2, 2009,
when Torchmark stock had a fair market value of $44.89.



--------------------------------------------------------------------------------

Outside directors receive very limited perquisites and other personal benefits,
which may include holiday gifts, personal use of Company airplanes and costs
associated with spouses’ travel to Board meetings. In 2009, no outside directors
received perquisites with an aggregate incremental cost to the Company in excess
of $10,000.

 

Non-employee directors could also elect to defer their director compensation to
the Company’s traditional deferred compensation plan, which is more fully
described in Compensation Discussion and Analysis on page 29, until that plan
was amended in October 2008 to provide that non-employee directors not already
participating were no longer eligible to participate. Director Joseph L. Lanier,
Jr. has deferred compensation into the plan in the past but was not doing so at
the time of the plan’s amendment. He continues to receive interest, which is not
paid at preferential or above-market rates, on his plan balance. He is not
currently receiving any payments from this plan. No other directors participated
in this plan.

 

Non-employee directors may currently elect to defer all or a designated portion
of their annual director compensation into an interest-bearing account pursuant
to a timely election made under the non-employee director sub-plan of the 2007
Plan. These accounts bear interest at non-preferential rates set from time to
time by the Compensation Committee. Such accounts are paid to the director in a
lump sum or equal monthly installments for up to 120 months as elected by the
director with payments commencing on the earliest of (a) December 31 of the
fifth year after the year for which the deferral was made, (b) the first
business day of the fourth month after the director’s death or (c) the
director’s termination as a non-employee director of the Company or any of its
subsidiaries for a reason other than death. None of the non-employee directors
are currently deferring compensation into such interest-bearing accounts under
the sub-plan of the 2007 Plan.

 

Directors who are employees of the Company or its subsidiaries receive no
compensation for Board service.